' Case 2:18-cv-12247-SFC-DRG ECF No. 50-2 filed 06/12/19 PagelD.1274 Pageiofi1 ‘ b a
EN

He CoLeMAN A. YounG Municipar C
2 WoopDWARD AVENUE, SuITE 500
< Detroit, MICHIGAN 48226-3437
PHONE 3132244550
City or Detrorr Fax 313*22425505

Law DEPARTMENT WWW.DETROITMI.GOV

  

 

June 4, 2019 RECEIVED

Jennifer G. Damico
24901 Northwestern Highway, Suite 700
Southfield, MI 48075-1816

RE: CASENAME: _ Troy Karpovich v City of Detroit
CASE NO.: 18-12247

Dear Ms. Damico:

Enclosed please find, relative to the above-referenced matter, a copy of Defendant City of
Detroit’s Revised and Supplemental Responses to Plaintiff’s First Request for Production of
Documents, Electronically-Stored Information and Tangible Things, to Defendant, City of
Detroit and a Proof of Service.

Respectfully submitted,

Edward V. Keelean

Edward V. Keelean
Supervising Assistant Corporation Counsel

EVK:mjr
Enclosure

cc: Michael T. Ryan
Scott Feuer
John J. Gillooly
Timothy L. Leach

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-2 filed 06/12/19 PagelD.1275 Page 2 of 11

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

TROY KARPOVICH, as guardian of
MICHAEL R. KARPOVICH, a legally-
incapacitated person,

Plaintiff, Case No. 2:18-cv-12247-SFC-DRG

Honorable Sean F. Cox

Vv.

CITY OF DETROIT, a municipal corporation,

JAMES E. CRAIG, in his official capacity,

DETROIT BOARD OF POLICE COMMISSIONERS,
TIMOTHY L. LEACH, FREDERICK E.

PERSON, DETROIT POLICE OFFICERS

JOHN DOES 1 — 5, in their individual and

official capacities, TIMOTHY L. LEACH

d/b/a T. LEACH ENTERPRISE, and
EIGHTH STREET VENTURES, LLC,
d/b/a Ottava Via,

Defendants.

/

 

JENNIFER G. DAMICO P-51403
HOLLAND C. LOCKLEAR P-82236
MIKE MORSE LAW FIRM

Attorneys for Plaintiff

24901 Northwestern Highway, Suite 700
Southfield, Michigan 48075

(248) 350-9050; Fax: (248) 281-9110
jdamico@855mikewins.com
hlocklear@85S5mikewins.com

 

 

 

MICHAEL T. RYAN P-53634

CLIFFORD G. PREBAY P-59444
MERRY, FARNEN & RYAN, P.C.

Attorneys for Defendant Eighth Street
Ventures LLC d/b/a Ottava Via

300 Maple Park Blvd., Suite 301

St. Clair Shores, MI 48081

(586) 776-6700; Fax (586) 776-1501
mryan(@mnfr-law.com

cprebay@mfr-law.com

 

Page 1 of 10
Case 2:18-cv-12247-SFC-DRG ECF No. 50-2

SCOTT L. FEUER P-38185

Attorney for Defendant Frederick E. Person
888 West Big Beaver Rd., Suite 850

Troy, MI 48084

(248) 723-7828, Ext. 201

Fax (248) 723-7857

sfeuer@fklawyers.com

JOHN J. GILLOOLY P-41948

JOHN E. MCSORLEY P-17557
GARAN LUCOW MILLER, P.C.
Attorneys for Defendant Timothy Leach
1155 Brewery Park Blvd., Suite 200
Detroit, MI 48207

(313) 446-5501
jgulooly@garanlucow.com
jmesorley@garanlucow.com

 

 

filed 06/12/19 PagelD.1276 Page3of11

EDWARD V. KEELEAN P-29131

CITY OF DETROIT LAW DEPARTMENT
Attorney for Defendants City of Detroit, James
E. Craig and Detroit Board of Police
Commissioners

2 Woodward Ave., Suite 500

Detroit, MI 48226

(313) 237-3059; Fax (313) 224-5505
keele@detroitmi.gov

 

TIMOTHY L. LEACH

ProSe for Timothy L. Leach dba T. Leach
Enterprise

13198 Stratford Drive

Sterling Heights, MI 48313

(313) 475-8564

leachenterprise@gmail.com

 

/

 

DEFENDANT CITY OF DETROIT’S Revised and Supplemental RESPONSES TO
PLAINTIFE’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
ELECTRONICALLY-STORED INFORMATION AND TANGIBLE THINGS, TO
DEFENDANT, CITY OF DETROIT

Defendant City of Detroit responds to Plaintiffs First Request for Production of

Documents, Electronically-Stored Information and Tangible Things, to Defendant, City of Detroit

(“COD”), as follows:

REQUEST FOR PRODUCTION

1. A copy of the original full and complete file pertaining to the Incident, including,

but not limited to all files, file folders, notes, interoffice memorandum, records, investigation

records, witness statements, reports, dispatch logs (whether computerized or handwritten), officer

daily logs/sheets (whether computerized or handwritten), shift commander daily logs/sheets

Page 2 of 10

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-2 filed 06/12/19 PagelD.1277 Page4of11

(whether computerized or handwritten), of the DPD, including IAD, OCI, and/or the Homicide
Task Force.

RESPONSE: Generally speaking Defendant will produce copies of the requested documents
or electronically stored information in its possession, except where noted, in response to these
requests though some may be partially redacted. In some instances Defendant has already
produced a significant volume of information in its initial Fed. R. Civ. P. 26(a) production
on March 5, 2019 at the court ordered scheduling conference. See list attached as Exhibit A.
Defendants have also uploaded all documents from the Internal Affairs and Homicide Task
Force investigation of this matter onto the “Box” data base under the file heading of “18-
12247: Karpovich Documents”

2. A copy of the original full and complete Internal Controls file regarding the
Incident, including but not limited to: all reports regarding DPD misconduct, all revisions and/or
suggestions to DPD procedures where deficiencies were found to be a contributing factor in the
misconduct, any recommendations for prosecution, pursuant to DPD Directive 102.6-4.3.
RESPONSE: Defendant submits that it has already produced the documents requested in

its initial disclosure of materials listed in Exhibit A. Generally the Internal Affairs file was

uploaded to the box data base and can be found under the heading “DPD Documents Leach”
or “Witness Interviews”.

3. A copy of all electronically-recorded videos, surveillance, DVD’s or CD-ROMs
from the inside and outside of the Ottava Via Restaurant on March 11, 2018 from 7:00 a.m. until

the business closed on either March 11, 2018 or the early hours of March 12, 2018.

Page 3 of 10

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-2 filed 06/12/19 PagelD.1278 Page5of11

RESPONSE: Defendant submits that it has already produced the documents requested in
its initial disclosure of materials listed in Exhibit A. This material can be found in the Nf
data base under the title “Ottava Via Footage”.
4. A full and complete copy of the DPD Policy Manual, including all revisions,
updates, Memorandums of Understanding and Special Orders to the following chapters and

Directives, from 2013 through March 11, 2018:

a. Chapter 201.11 — Use of Force & Detainee Injury Reporting and
Investigation;

b. Chapter 304.6 — Body Worn Cameras;

c. Chapter 304.2 — Use of Force;

d. Chapter 102.3 — Code of Conduct; and

e. Chapter 102.6 — Citizen Complaints.
RESPONSE: Defendant will produce the requested Detroit Police Department Manual
document by way of a “www.box.com” electronic access point, entitled “Karpovich v. \%
Detroit et. al., Discovery Documents” accessible to all parties electronically through an
electronic link. The manual is available on the box data base under the title “DPD Manual”
which contains all the sections specified.

5. A copy of all CCR’s, in paper form (DPD512), or electronically-stored in the MAS,
from 2008 through March 11, 2018, against Defendants, Timothy Leach or Frederick Person, and VS
all documents regarding the adjudication of the complaint, pursuant to DPD Directive Number
102.6 —9.

RESPONSE: Defendant will produce the requested MAS documents by way of a

“www.box.com” electronic access point, entitled “Karpovich v. Detroit et. al., Discovery

Page 4 of 10

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-2 filed 06/12/19 PagelD.1279 Page6éof11

Documents” accessible to all parties electronically through an electronic link. The
requested documents have been uploaded and are available under the file name: “DPD MAS
LEACH” and “DPD MAS PERSON”

6. A copy of all Internal Complaints, in paper form, or electronically-stored in the

MAS, from 2008 through March 11, 2018 regarding Defendants, Timothy Leach or Frederick

Person.
RESPONSE: Defendant will produce the requested MAS documents by way of a
“www.box.com” electronic access point, entitled “Karpovich v. Detroit et. al., Discovery \4

Documents” accessible to all parties electronically through an electronic link. This material
is contained in the data base for both officers under the title “Citizens Complaints”.

7. A copy of all UF-002 reports, either in paper form, or electronically-stored in the

 

MAS, trom 2008 tirouet Marah 11 20S, Uelading he adjudication of the complaint, pursuant
to DPD Directive Number 102.6-9.

RESPONSE: Defendant will produce the requested MAS documents by way of a
“www.box.com” electronic access point, entitled “Karpovich v. Detroit et. al., Discovery x i
Documents” accessible to all parties electronically through an electronic link. Defendant N° ff
has uploaded to the data base “Annual Use of Force Summaries” for 2014 to 2019. The prior ¢
years summary documents responsive to this request will be provided when available. A

search is still ongoing on the availability of files for the individual incidents contained in the

the summary. ‘b —_—

8. A copy of all UF-002 and CCR reports completed by Timothy Leach, either in

paper form, or electronically-stored in the MAS from 2008 through March 11, 2018.

Page 5 of 10

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-2 filed 06/12/19 PagelD.1280 Page 7 of 11

RESPONSE: Defendant will produce the requested MAS documents by way of a
“www.box.com” electronic access point, entitled “Karpovich v. Detroit et. al., Discovery
Documents” accessible to all parties electronically through an electronic link. After a
diligent search Defendants are unable to find any documents responsive to this request. There
is no separate file for reports of this nature compiled by an individual officer.

9. A copy of all 911 computer aided dispatch records, run sheets, dispatch notes,
printouts and audio recordings pertaining to the Incident.
RESPONSE: Defendant will produce the requested MAS documents by way of a
“www.box.com” electronic access point, entitled “Karpovich v. Detroit et. al., Discovery
Documents” accessible to all parties electronically through an electronic link. These
documents are in the data base under the title “EMS Run DPD... “ for four separate events.

10. A copy of all audio recordings from Defendants, Leach, Persons or any other
unnamed DPD officers, on duty or off duty, pertaining to the Incident.

RESPONSE: Defendant submits that it has already produced the documents

s

requested in its initial disclosure of materials listed in Exhibit A. These audio recordings are W
grouped in the data base under the file entitled “Witness Interviews” which would generally
include the audio recording of the interview.

11, A copy of all recordings of all telephone calls made by Defendants, Leach or
Person, from a DPD-issued telephone or personal mobile telephone, to any DPD current member
and/or former DPD member, pertaining to the incident.

RESPONSE: Defendant will produce the requested items or documents by way of a
“www.box.com” electronic access point, entitled “Karpovich v. Detroit et. al., Discovery

Documents” accessible to all parties electronically through an electronic link. Any recordings

Page 6 of 10

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-2 filed 06/12/19 PagelD.1281 Page 8of11

of telephone calls relevant to this incident have been uploaded to the data base. Moreover,
Defendants Leach and Person’s department cell phones along with several of the witnesses were ow
)
subject to a forensic audit and the results thereof have been uploaded to data base as separate
file, i.e. “Timothy Leach Cell Phone” etc.
12. A copy of the complete personnel file maintained by DPD, including any findings
by IAD, OCI and/or Internal Controls, for Timothy Leach, including but not limited to all

discipline, non-disciplinary corrective action, continuing education and training course

  

performance reviews, and supervisor reports from 2008 through current.

RESPONSE: Defendant will produce the requested items or documents by way of a ig »

Documents” accessible to all parties electronically through an electronic link.

13. A copy of the complete personnel file maintained by DPD, including any findings

by IAD, OCI and/or Internal Controls, for Frederick Person, including but not limited to all
discipline, non-disciplinary corrective action, continuing education and training courses,
performance reviews, and supervisor reports from 2008 through current.
RESPONSE: Defendant will produce the requested items or documents by way of a
“www.box.com” electronic access point, entitled “Karpovich v. Detroit et. al., Discovery
Documents” accessible to all parties electronically through an electronic link. These
documents can be found in either the MAS files or the individual personnel files.

14. A copy of all DPD568 forms or memoranda, interoffice requests, interoffice
memos, emails, electronically-stored data and information, authorizations and/or approvals

(DPD525), denials, renewals, reviews, appeals, notices and/or memoranda, between Timothy

Page 7 of 10

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-2 filed 06/12/19 PagelD.1282 Page9of11

Leach and/or T. Leach Enterprise, and the DPD regarding any application for Off Duty
Employment by Leach from 2013 to March 11, 2018. N ss OL v
RESPONSE: Defendant will produce the requested items or documents by way of.
“www.box.com” electronic access point, entitled “Karpovich v. Detroit et. al., Discovery
Documents” accessible to all parties electronically through an electronic link.

15. A copy of all DPD568 forms or memoranda, interoffice requests, interoffice
memos, emails, electronically-stored data and information, authorizations and/or approvals
(DPDS525), denials, renewals, reviews, appeals, notices and/or memoranda, between Frederick
Person and the DPD regarding any application for Off Duty Employment by Person from 2013 to
March 11, 2018. OV
RESPONSE: Defendant will produce the requested items or documents by way of a fp
“www.box.com” electronic access point, entitled “Karpovich v. Detroit et. al., Discovery —
Documents” accessible to all parties electronically through an electronic link.

16. All copy of all documents supporting DPD Chief James Craig’s statement to the

Detroit Free Press on March 20, 2018, that approval for Timothy Leach’s “security company”
company to perform Off Duty Employment had lapsed prior to March 11, 2018.’
RESPONSE: Defendant will produce the requested items or documents by way of a
“www.box.com” electronic access point, entitled “Karpovich v. Detroit et. al., Discovery
Documents” accessible to all parties electronically through an electronic link. After a
diligent search Defendants have not found any documents responsive to this request.

17. The identity of all DPD officers working Off Duty Employment in the area that

makes up the DPD’s 3" precinct, during the CorkTown St. Patrick’s Day Parade Weekend from

 

' https://www. freep.com/story/news/local/michigan/20 1 8/03/2 0/detroit-cop-bouncer-ottava-via/44 1399002/

Page 8 of 10

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-2 filed 06/12/19 PagelD.1283 Page 10 of 11

2015 through 2018, including where for whom they were working, the location of were working,
the nature of the activities they were performing, including all DPD568 and DPD525 forms or
documents pertaining the their Off Duty Employment.

RESPONSE: Defendant will produce the requested items or documents by way of a
“www.box.com” electronic access point, entitled “Karpovich v. Detroit et. al., Discovery
Documents” accessible to all parties electronically through an electronic link. After a
diligent search Defendants have not found any documents responsive to this request.

18. A copy of all bulletins, interoffice memoranda, notes, emails, documents, data
and/or correspondence, regarding the number of off duty DPD officers working Off Duty
Employment during the CorkTown St. Patrick’s Day Parade Weekends from 2015 through 2018,
including but not limited to any information regarding an increase or decrease in the number of
uniformed and/or “on duty” officers and/or patrol officers working in the DPD’s 3" Precinct.
RESPONSE: Defendant will produce the requested items or documents by way of a
“www.box.com” electronic access point, entitled “Karpovich v. Detroit et. al., Discovery
Documents” accessible to all parties electronically through an electronic link. After a diligent

search Defendants have not found any documents responsive to this request.

19. A copy of all notifications by Defendants, Timothy Leach. T. Leach Enterprise
and/or Frederick Person to the DPP, that any Off Duty Employment was discontinued pursuant to
DPD Directive 102.3-8(5) from 2012 until March 11, 2018.

RESPONSE: Defendant will produce the requested items or documents by way of a
“www.box.com” electronic access point, entitled “Karpovich v. Detroit et. al., Discovery
Documents” accessible to all parties electronically through an electronic link. After a diligent

search Defendants have not found any documents responsive to this request.

Page 9 of 10

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-2 filed 06/12/19 PagelD.1284 Page11of11

20. <A copy of all DPD525 Authorizations for Outside Employment or Business
Activity for Defendants, Timothy Leach, T. Leach Enterprise or Frederick Person, including, but
not limited to: the date the authorization was given, the identity of the person approving and/or
signing the Off Duty Employment authorization and any notices by the DPD that Leach or Person’s
authorization for Off Duty or outside employment was discontinued pursuant to DPD Directive
102.3-8.3(4) from 2012 until March 11, 2018.

RESPONSE: Defendant will produce the requested items or documents by way of a
“www.box.com” electronic access point, entitled “Karpovich v. Detroit et. al., Discovery
Documents” accessible to all parties electronically through an electronic link. After a diligent
search Defendants have not found any documents responsive to this request.

Respectfully submitted,

By:  /s/Edward V. Keelean (P29131)

Attorney for Defendant City of Detroit, James E.

Craig and Detroit Board of Police Commissioners

City of Detroit Law Department

2 Woodward Avenue, Suite 500

Detroit, MI 48226

(313) 237-3059

KeelE@detroitmi.gov
Dated: June 3, 2019

PROOF OF SERVICE

I hereby certify that on June 4, 2019, a copy of the foregoing document was served upon
all counsel of record via US Mail.

/s/ Edward V. Keelean

Page 10 of 10

 
